
	

113 HR 1679 : To amend the Expedited Funds Availability Act to clarify the application of that Act to American Samoa and the Northern Mariana Islands.
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1679
		IN THE SENATE OF THE UNITED STATES
		June 10, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Expedited Funds Availability Act to clarify the application of that Act to American
			 Samoa and the Northern Mariana Islands.
	
	
		1.Application of the Expedited Funds Availability Act
			(a)In generalThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended—
				(1)in section 602(20) (12 U.S.C. 4001(20)) by inserting , located in the United States, after ATM;
				(2)in section 602(21) (12 U.S.C. 4001(21)) by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,;
				(3)in section 602(23) (12 U.S.C. 4001(23)) by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; and
				(4)in section 603(d)(2)(A) (12 U.S.C. 4002(d)(2)(A)), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,.
				(b)Effective dateThis Act shall take effect on January 1, 2016.
			
	Passed the House of Representatives June 9, 2014.Karen L. Haas,Clerk
